DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment dated 3/4/2022.

Response to Arguments
3.	Applicant’s arguments filed on 3/4/2022, with respect to claims 1-5 (rejected under Xu in view of Kemppinen) have been fully considered and are persuasive.  The rejections of claims 1-5 by Xu in view of Kemppinen are hereby withdrawn.
 
4.	Applicant's arguments with respect to the claim’s rejections over Kim et al. in view of Russell-Clarke et al. have been fully considered but they are not persuasive because: the Applicant’s argument is pertinent to the original claim 6, which did not recite a transparent adhesive layer.  Furthermore, the specification does not provide any criticality as to why said adhesive layer must be transparent, besides cosmetic reason.
Claim Objections
5.	Claims 1, 7, 14 and 17 are objected to because of the following informalities:  All occurrences of “adhesive layer” in claims 1, 7, 14 and 17 should be changed to “transparent adhesive layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2011/0069027 (hereinafter D3) in view of Russell-Clarke et al. U.S. Pub. 2017/0318686 (hereinafter D4) and in further view of Park U.S. Pub. 2020/0381807 (hereinafter D5).

Regarding claim 1, D3 teaches a display assembly configured to be coupled with a rear casing (102 + 103; figure 3c) of a terminal (100; figure 2), the display assembly comprising:
a screen (151; figure 3c); and 
a cover plate (101; figure 3c) arranged on the screen and comprising a main body portion (101c; figure 3c) and an edge portion (101e; figure 3c), wherein the edge portion is disposed on an edge (see figure 3c) of the main body portion and coupled with the main body portion, the main body portion has a first surface (lower surface of 101; figure 3c) facing the rear casing and a second surface (upper surface of 101) away from the rear casing, the edge portion is bent toward the first surface and above (see figure 3c) the first surface, the edge portion and the first surface define a receiving groove (the space inside 101c + 101e), the screen is at least partially received in the receiving groove, and the edge portion is configured to be coupled with the rear casing.

However, D3 does not teach wherein one side of the main body portion facing the screen defines a countersink, the first surface is a bottom wall of the countersink, and the screen is at least partially received in the countersink, wherein an orthographic projection of the screen on a main plane coincides with an orthographic projection of the countersink on the main plane, wherein the main plane is a plane perpendicular to a thickness direction of the terminal.


    PNG
    media_image1.png
    382
    715
    media_image1.png
    Greyscale

D4, in the same field of endeavor, teaches a display assembly (see figure 5) having one side of the main body portion facing the screen (40; figure 5) defines a countersink (see label in above figure 5), the first surface is a bottom wall of the countersink, and the screen is at least partially received (see figure 5) in the countersink, wherein an orthographic projection (see figure 5) of the screen on a main plane (see label in above figure 5) coincides with an orthographic projection of the countersink on the main plane, wherein the main plane is a plane perpendicular to a thickness direction of the terminal (100).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the body portion of the cover plate of D3 to further have a countersink, as suggested by D4, such that the main body portion facing the screen defines a countersink, the first surface is a bottom wall of the countersink, and the screen is at least partially received in the countersink, wherein an orthographic projection of the screen on a main plane coincides with an orthographic projection of the countersink on the main plane, wherein the main plane is a plane perpendicular to a thickness direction of the terminal, to firmly fix said screen with said cover plate.

However, D3 does not further teach an adhesive layer sandwiched between the edge portion and the screen, and the screen is coupled with the edge portion via the adhesive layer.  
D4, in the same field of endeavor, suggests an adhesive layer (82; figure 18) sandwiched between the edge portion and the screen, and the screen is coupled with the edge portion via the adhesive layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide an adhesive layer sandwiched between the edge portion and the screen of D3, and the screen is coupled with the edge portion via the adhesive layer, as suggested by D4, to enhance structural integrity.  
However, D3/D4 does not teach said adhesive layer being transparent.  
D5, in the same field of endeavor, teaches a display assembly, in which a transparent adhesive layer (see par [0071]; adhesive member 710) is being used.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further substitute the non-transparent adhesive layer of D3/D4 with a transparent adhesive layer, as suggested by D5,  for cosmetic reason.
Regarding claim 2, D3/D4 also teaches the display assembly of claim 1, wherein the first surface (lower surface of 101; figure 3c) is a plane (see figure 3c), and the screen (151; figure 3c) is attached to the first surface.  
Regarding claim 3, as mentioned above, D3/D4 teaches the display assembly of claim 1.
Even though, D3/D4 does not specifically teach that a ratio of a width of an orthographic projection of the edge portion on the main plane to a width of the orthographic projection of the screen on the main plane is smaller than 0.03, and a ratio of a maximum distance between the edge portion and the second surface to a maximum thickness of the main body portion is smaller than 6, however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the width of the edge portion and the width of the main portion to derive such ratio, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, to derive desired size/shape of said terminal.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 4, D3/D4 also teaches the display assembly of claim 3, wherein the second surface (upper surface of 101; figure 3c of D3) is a plane (see figure 3c of D3), and the orthographic projection of the screen on the main plane is within (see figure 3c of D3) an orthographic projection of the second surface on the main plane.  
Regarding claim 5, D3/D4 also teaches the display assembly of claim 3, wherein the second surface is an arc-shaped surface (see figures 2 and 3c of D3), and the orthographic projection of the screen on the main plane is within an orthographic projection of the second surface on the main plane.
Regarding claim 7, claim 7 is rejected for the same reasons stated in the rejection of claim 1.  D3 also teaches wherein the screen (151; figure 3c of D3) is disposed between the rear casing (102 + 103; figure 3c of D3) and the cover plate (101; figure 3c of D3).

Regarding claim 8, D3/D4 also teaches the terminal of claim 7, wherein the rear casing comprises a middle frame (103; figure 3c) and a battery cover (102; figure 3c), wherein the main body portion and the battery cover are respectively coupled (see figure 3c) with the middle frame, and the middle frame is disposed between (see figure 3c) the battery cover and the cover plate.  

Regarding claim 9, D3/D4 also teaches the terminal of claim 8, wherein an outer side of the middle frame extending along the thickness direction of the terminal is an arc-shaped surface (103e; figure 3c of D3).
Even though, D3 does not teach that the curvature of the arc-shaped surface is substantially larger than that of the edge portion, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further adjust the size/shape of said curvature such that the arc-shaped surface is substantially larger than that of the edge portion, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, to increase structural integrity.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 10, D3/D4 also teaches the terminal of claim 8, wherein the battery cover and the middle frame are made from an aluminum alloy, stainless steel (see par [0099] of D3), ceramic, or glass.  
Regarding claim 11, as mentioned above, D3/D4 teaches the terminal of claim 8.
Even though, D3/D4 does not specifically teach that a difference between a color value of an outer surface of {YB:00997519.DOCX } -12-the middle frame and a color value of an outer surface of the battery cover is larger than 2.5, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust and derive such color value, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, to achieve a desired appearance.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 12, as mentioned above, D3/D4 teaches the terminal of claim 8.
Even though, D3/D4 does not specifically teach that the middle frame is integrally formed with the battery cover, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to integrally form the middle frame with said battery cover, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art, to reduce assembly.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 13, D3/D4 also teaches the terminal of claim 8, wherein the middle frame comprises a body (103c; figure 3c of D3) and a first lug (the inner, upper portion of 103b; figure 3c of D3) integrally formed with the body, and one side of the screen away from the cover plate abuts against the first lug.  

Regarding claim 14, D3/D4 also teaches the terminal of claim 13, wherein a width (the vertical portion of 103b; figure 3c of D3) of the first lug is equivalent to that of the screen, the screen is disposed on the first lug.
However, D3 does not teach an adhesive layer is provided between the screen and the first lug to enable that the screen is coupled with the middle frame.  
D4, suggests an adhesive layer (82; figures 20-21) provided between the screen and a side edge portion of the middle frame.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide an adhesive layer between the screen and the first lug portion of D3 to further secure the coupling of the screen with the middle frame.

Regarding claim 15, D3/D4 also teaches the terminal of claim 13, wherein the first lug is on the periphery of the screen, and an orthographic projection of the first lug on the main plane has a rounded rectangular shape (see figure 3c of D3).  

Regarding claim 16, D3/D4 also teaches the terminal of claim 13, wherein the middle frame further comprises a second lug (lower portion of 103b; figure 3c of D3) integrally formed with the body, and the second lug has an abutting surface (surface along the slanted surface of the lower portion of 103b; see figure 3c) wherein the abutting surface is a plane.
Even though, D3/D4 does not specifically teach an angle defined between the abutting surface and the main plane is smaller than 45 degrees, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust and derive such angle, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, to derive desired structural integrity.  In re Stevens, 101 USPQ 284 (CCPA 1954).
 
Regarding claim 17, D3/D4 teaches the terminal of claim 16.
However, D3 does not specifically teach an adhesive layer is provided on the abutting surface, and the edge portion is coupled with the middle frame via the adhesive layer.
D4 suggests the use of adhesive for between components of said terminal (see par [0069] and [0076]; adhesive 82).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide adhesive on the abutting surface of D3, and the edge portion is coupled with the middle frame via the adhesive layer, as suggested by D4, for further securing said components.

Regarding claim 18, D3/D4 also teaches the terminal of claim 16, wherein the second lug is on the periphery (see figure 3c of D3) of the first lug, and an orthographic projection of the second lug on the main plane has a rounded rectangular shape.  

Regarding claim 19, D3/D4 also teaches the terminal of claim 16, wherein the middle frame further comprises a third lug (the outer portion of 103b(o); figure 3c of D3 integrally formed with the body, the third lug is on one side of the edge portion away from the screen, and the edge portion abuts against the third lug.  

Regarding claim 20, D3/D4 also teaches the terminal of claim 19, wherein the third lug (103b(o); figure 3c of D3) is on the periphery of the cover plate, and an orthographic projection of the third lug on the main plane has a rounded rectangular shape.

				Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841